Citation Nr: 1821481	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 1984.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in September 2015.  A transcript of the hearing is included in the claims file.  In a December 2015 decision, the Board denied or dismissed other claims that had been on appeal, reopened the low back disorder and cervical spine disorder claims, and remanded the reopened claims and the diabetes mellitus claim for further development.  The case has since been returned to the Board for appellate review.

The Board again notes that the Veteran and his representative indicated that they were not ready for a hearing on the claim for service connection for a bilateral eye disorder, to include as secondary to service-connected hypertension at the time of the September 2015 hearing.  The hearing request for that issue remains pending and will be addressed separately from this decision.

The issues of entitlement to service connection for a low back disorder and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
FINDING OF FACT

The Veteran's cervical spine spondylosis (status-post surgical fusion C3-T1) had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine spondylosis (status-post surgical fusion C3-T1) are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran has contended that his current cervical spine problems are the result of a progressive process that began in service.  He has indicated that he first hurt his cervical spine at the same time as the documented October 1980 in-service treatment for a low back strain following lifting on the job.

The Veteran's service treatment records show that he reported hurting his back lifting on the job in October 1980; the assessment focused on the low back.  A December 1980 service treatment record shows that the Veteran had left upper back pain and was an avid weight lifter.  A July 1981 service treatment record shows that the Veteran reported that he was having lumbar spasms after lifting at work.  An October 1983 service treatment record shows that the Veteran reported having a two-year history of recurrent left infrascapular pain with lifting a heavy object.  The June 1984 separation examination report shows normal findings as to the spine and other musculoskeletal system; however, the Veteran also reported a history of recurrent back pain and what appears to be swollen or painful joints, among other things.

A January 1988 private treatment record shows that the Veteran was seen in the emergency room for back/neck pain, reporting pain at the base of his neck and above his right scapula; an x-ray of the cervical spine revealed bony spurs, and the impression was degenerative joint disease of the cervical spine.  A March 1988 private treatment record shows that the Veteran reported working a lot and getting sore in the muscles around his shoulder blades and lower back; the impression was muscle spasm around the spine.  In a March 1988 written statement, that same treatment provider (Dr. A.M.) noted that the Veteran was having pain and soreness in the muscles around his upper back, especially after working for a few hours at his job.  Dr. A.M. further noted that the x-rays of the cervical spine showed osteophyte formation at the C-4 and C-5 level.  See also, e.g., Mayo Clinic, "Bone spurs," (defining bone spurs (osteophytes) as bony projections that develop along bone edges; main cause of bone spurs is joint damage associated with osteoarthritis) https://www.mayoclinic.org/diseases-conditions/bone-spurs/symptoms-causes/syc-20370212 and "Cervical spondylosis," (defining cervical spondylosis as a general term for age-related wear and tear affecting the spinal disks in the neck; explaining that as disks dehydrate and shrink, signs of osteoarthritis develop, including bony projections along the edges of bones (bone spurs); providing risk factors, including jobs that involve repetitive neck motions, awkward positioning, or a lot of overhead work), https://www.mayoclinic.org/diseases-conditions/cervical-spondylosis/symptoms-causes/syc-20370787 (reviewed March 2018).

The post-service treatment records show that the Veteran has been diagnosed with cervical strain and cervical spondylosis (status-post surgical fusion C3-T1).  These diagnoses satisfy the current disability requirement.  Thus, the dispositive issue is whether there is a relationship between the Veteran's current cervical spine disorders and his military service.

In a November 2009 opinion, a private chiropractic physician (Dr. M.A.) noted that the Veteran had been treated at his health care facility for injury sustained to his cervical spine and left shoulder in a work-related accident.  Dr. M.A. indicated that he had reviewed the cervical radiographs and noted moderate to severe discogenic spondylosis at C5-C6 and mild to moderate spondylosis at C4-C5.  He determined that, based on the amount of degenerative change seen, an injury would have occurred at least 30 years ago to have progressed to that level at that time.

On the other hand, the October 2009 VA examiner determined that it would be speculative to provide an opinion that the Veteran's current cervical spine disorder was the result of service, without further explanation.

The March 2016 VA examiner determined that the Veteran's cervical spine disorder was not caused by service, including the documented muscle strain while weight lifting/working in 1980-1981.  In so finding, the examiner indicated that medical literature indicated that this condition was the inevitable consequence of aging, regardless of race, profession, military service, and/or history of traumas.  He indicated that the findings in the letter from Dr. M.A. were inconsistent with common core medical knowledge and could not be sustained by current medical literature.  The examiner confirmed his opinion in a June 2016 clarifying medical opinion after consideration of the October 2009 VA examination report.

Based on the foregoing, the evidence is at least in equipoise as to whether the Veteran's cervical spondylosis (status-post surgical fusion C3-T1) had its onset during service.  The record shows that the Veteran had a history of physical work with upper back pain beginning in service, and that he had osteophyte formation several years after service that his treatment provider at that time found to be evidence of degenerative change.  The November 2009 private opinion indicates that the degenerative changes are at least 30 years old, which would be during the Veteran's service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for cervical spondylosis (status-post surgical fusion C3-T1) is warranted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for a cervical spine disorder, diagnosed as cervical spondylosis (status-post surgical fusion C3-T1), is granted.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  It appears that there may be outstanding, relevant VA and private treatment records, as detailed in the directives below.

Regarding the low back disorder claim, the October 2009 VA examiner determined that it would be speculative to provide an opinion that the Veteran's current low back disorder was the result of service, without further explanation.  The March 2016/June 2016 VA examiner determined that the Veteran's lumbar spondylosis was not caused by service, including the documented muscle strain while weight lifting/working in 1980-1981.  In so finding, the examiner indicated that medical literature indicated that this condition was the inevitable consequence of aging, regardless of race, profession, military service, and/or history of traumas.  The examiner confirmed his opinion in a June 2016 clarifying medical opinion after consideration of the October 2009 VA examination report.

On review, it is unclear if the examiner considered the complete history of the development of the disorder, including the Veteran's reports of progressively worsening symptoms and the findings on the January 1993 VA lumbar spine x-ray (noting there were "normal" findings in the 2016 examination report as to that x-ray, but x-ray report notes mild degenerative changes of the lumbosacral level which could indicate disc disease there and essentially normal study save for minor osteophytes at the lumbosacral level).  The Veteran's representative has also challenged the adequacy of the 2016 opinions, including an argument that the examiner did not consider the Veteran's reports of progressive symptoms since service and did not provide the details of the medical literature upon which the opinion was based.  Based on the foregoing, an additional VA medical opinion is needed.

The AOJ should also secure the Veteran's complete service personnel records, as they may be relevant to the diabetes mellitus claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and diabetes mellitus, including Dr. Mir, his non-VA primary care provider.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The RO must make at least two (2) attempts to obtain the private medical records unless the first attempt demonstrates that further attempts would be futile.

If the records are not obtained, please notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The AOJ should also secure any VA treatment records prior to August 1999 and/or dated from September 2014 to the present.

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records. 

3.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file, then review the claims file and take any appropriate steps consistent with the procedures outlined in the VA Adjudication Procedures Manual (M21-1) to attempt to verify the Veteran's claimed herbicide exposure while assigned to Castle Air Force Base in California in 1980.  See March 2015 written statement; September 2015 Bd. Hrg. Tr.

All attempts and responses should be documented in the claims file.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a different VA examiner other than the March 2016/June 2016 VA examiner, if possible, for a clarifying opinion as to the nature and etiology of any current low back disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the October 2009 VA examination report, and March 2016 VA examination report with June 2016 clarifying opinion.

The Veteran has contended that his current low back problems are the result of a progressive process that began in service.  He has indicated that his first back injury was the documented October 1980 in-service treatment for a low back strain following lifting on the job.  See, e.g. July 2012 substantive appeal; September 2015 Bd. Hrg. Tr.
The service treatment records show that the Veteran was treated on various occasions for low back symptoms.  See, e.g., service treatment records from April 1977, October 1980, November 1980, and July 1981.  He reported having a history of back pain at the time of the June 1984 separation examination.  See March 2014 VBMS entries.

The post-service treatment records show treatment for low back complaints.  See, e.g., June 1985 private treatment record (July 1985 VBMS entry); March 1988 private treatment record (April 1993 VBMS entry).

The examiner should identify all current low back disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began in service, was caused by service, or is otherwise related to the Veteran's military service, including any symptomatology therein.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of any current low back disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner should also discuss the medical significance, if any, of the findings on the January 1993 x-ray report in regard to the time period for the development of the Veteran's current low back disorder(s).  See October 2009 VA examination report (with January 1993 x-ray report for recurrent low back pain with findings of mild degenerative changes of the lumbosacral level which could indicate disc disease there and essentially normal study save for minor osteophytes at the lumbosacral level).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A complete rationale for all opinions offered must be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in conjunction with the examination.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


